*277Judgment (denominated an order), Supreme Court, New York County (William A. Wetzel, J.), entered July 18, 2006, which granted the petition to annul the determination of the Police Department’s License Division, denying a rifle/shotgun permit application, unanimously reversed, on the law, without costs, the petition denied and the proceeding dismissed.
The denial of petitioner’s application for a rifle/shotgun permit after revocation of his previous permit was not arbitrary or capricious. Neither the passage of six years nor his recent pursuit of a college education alters the fact that petitioner failed to comply with the rules on handgun licensing by entrusting his weapons to a gun shop in a nonremunerative “sale” rather than surrendering them to the precinct (see Matter of Acosta v Kelly, 7 AD3d 392 [2004], lv denied 3 NY3d 606 [2004]), which amounted to a misdemeanor (38 RCNY 5-26 [a]; Matter of Imberman v Kelly, 37 AD3d 186 [2007]). Concur—Tom, J.P., Saxe, Sullivan, Gonzalez and Sweeny, JJ.